Reasons for allowance


1.	Claims 1-20 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

The closest prior art  Shao et al(US 2009/0046626A1) explains  an actual window is (VR(R), VRH)), where VR(H) is the highest SN among the SNs of the received PDUs, and VR(H)<=VR(MR). The movement of the window is implemented by updating the lower boundary of the window. When a PDU with an SN different from the SNs of the PDUs in the window is received, the PDU will be stored in the receiving buffer. When a PDU with an SN beyond the window is received, the PDU will be deleted. The receiving side can only wait for the VR(R) passively and has not approaches (e.g., a timer) to control the movement of the window. The transmitting side can limit the PDU transmission rate with a timer and/or a maximum retransmission number. For each SDU to be transmitted, the timer will be activated. When the timer times out or the maximum retransmission number is reached, the SDU is discarded, and the receiving side is notified to update the window. If the maximum transmission number is reached but no "SDU discard" is configured, the RLC entities will be triggered to reset. An SN=VR(UDR) is received, the SN of the PDU with the smallest SN among the PDUs which are not received correctly in the window is determined, and the VR(UDR) is updated to that value CN101043301A explains machine-processed as resetting with reference to the border that the present invention also can set the HARQ receive window.Promptly definition: HARQ_RcvWindow_Edge is the HARQ buffer memory of reality and the border of ARQ buffer memory, the PDU sequence number of receiving according to the order of sequence corresponding to next HARQ on the numerical value.HARQ_RcvWindow_Edge＜＝Highest_received_SN-HARQ_Window_Size。When the window upper bound is that Highest_received_SN upgrades the window lower bound renewal that forms, exist in buffer memory if SN is the PDU of Highest_received_SN-HARQ_Window_Size, window actual lower bound HARQ_RcvWindow_Edge is updated to the PDU sequence number of not receiving minimum in the present window. The ARQ window becomes then that (Next_expected_SN, HARQ_RcvWindow_Edge), other ARQ associative operations are with above-mentioned rearrangement mechanism. A definition timer Timer_HARQ (T_SN) is used to control the HARQ window and moves, and T_SN initially is made as maximum sequence number Highest_received_SN in the buffer memory, starts each timer Timer_HARQ simultaneously.When sequence number be the PDU of T_SN the not overtime T_SN of being＜=when HARQ_RcvWindow_Edge received, timer was restarted at timer, T_SN resets to maximum sequence number in the window.If timer expiry, T_SN＞HARQ_RcvWindow_EdgeHARQ_RcvWindow_Edge is updated to (Highest_received_SN, CN101483505A explains  when comprising among the involved RLC PDU of described PDCP SDU one or more non-affirmation response message NACK in the status report that transmitting terminal has been received, triggering SDU abandons process or triggers the RLC reseting procedure, if do not comprise any response message of the involved RLC PDU of described PDCP SDU in the status report that transmitting terminal has been received, perhaps but the involved RLC PDU of the PDCP SDU that is comprised in the status report is acknowledge message ACK also has the status message of one or more involved RLC PDU not receive, then trigger poll (Polling) process to the report of receiving terminal solicited status,  
However regarding claims 1, 8 and 15 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: determining, by the PDCP entity on the UE side, whether the first PDCP PDU is a non-consecutive PDCP PDU in a receiver window, wherein being non-consecutive comprises that a second PDCP PDU having a serial number value that is less than the serial number value of M is not received in the receiver window: and in response to determining that the first PDCP PDU is a non-consecutive PDCP PDU in the receiver window, starting, by the PDCP entity on the UE side, a packet discarding detection timer.  





	 		 	                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM(EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478